This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 34,263

 5 OZE KOREH,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Christina P. Argyres, District Judge


 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Steven J. Forsberg, Assistant Public Defender
14 Albuquerque, NM

15 for Appellant


16                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   Defendant has appealed from a conviction for DWI. We previously issued a

 3 notice of proposed summary disposition in which we proposed to uphold the

 4 conviction. Defendant has filed a memorandum in opposition. After due consideration,

 5 we remain unpersuaded. We therefore affirm.

 6   {2}   Defendant has challenged the denial of his motion to suppress based upon the

 7 loss of two video recordings. In the notice of proposed summary disposition we

 8 opined that the court duly considered the relevant factors, see generally State v.

 9 Chouinard, 1981-NMSC-096, ¶¶ 23-24, 96 N.M. 658, 634 P.2d 680, and

10 appropriately concluded that weightier sanctions were not warranted. See, e.g., State

11 v. Duarte, 2007-NMCA-012, ¶¶ 11-12, 140 N.M. 930, 149 P.3d 1027 (arriving at the

12 same conclusion under analogous circumstances).

13   {3}   Defendant does not take issue with our analysis. Instead, he invites the Court

14 to re-examine Chouinard. [MIO 1] We must decline the invitation. See generally

15 Alexander v. Delgado, 1973-NMSC-030, ¶ 9, 84 N.M. 717, 507 P.2d 778 (“[T]he

16 Court of Appeals is to be governed by the precedents of this [C]ourt.).

17   {4}   Accordingly, for the foregoing reasons, as well as the reasons set forth in the

18 notice of proposed summary disposition, we affirm.

19   {5}   IT IS SO ORDERED.


                                              2
1                                        ________________________________
2                                        JAMES J. WECHSLER, Judge



3 WE CONCUR:


4 ________________________________
5 LINDA M. VANZI, Judge


6 ________________________________
7 M. MONICA ZAMORA, Judge




                                     3